Per Curiam.
The plaintiff’s petition for rehearing is overruled, and the decree tendered by her is denied in the form in which it is presented, but the cause is remanded, with direction to the district court to enter judgment against the defendant corporation for $1,000, with interest at 6 per cent from August 9, 1910, and for costs in the district court, with leave to plaintiff to amend and bring in new parties, that the court may hear all parties as to whether plaintiff is or is not entitled to a lien on the property described in the petition for the judgment herein directed to be entered.